OPINION ON PETITION TO REHEAR
TATUM, Judge.
Robert Cole has filed a petition to rehear in which he states that the habitual drug offender statute is unconstitutional as applied in this case. He states that he was denied fundamental fairness and due process because he was charged with being a conspirator with Pat Kane and because he was charged also with acting individually in three drug transactions. Cole says that the presentment and evidence affected his “substantive rights in preventing him from presenting his defense properly.” We do not agree. Though the indictment and the State’s evidence might have affected the conduct of the appellant in his defense and might have influenced his decision to testify on his own behalf, these matters did not violate any right of the appellant. We do not find that the habitual drug offender statute is unconstitutional as applied in this ease. The petition to rehear is denied.
O’BRIEN and DUNCAN, JJ., concur.